DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finkelstein (US ,106,058).
As to claim 1, Finkelstein discloses a chain link fence with retained slats, comprising: 
a chain link fence 10 having a top and a bottom; 
two or more fence slats 12 inserted into said chain link fence, each slat having two opposing apertures 16 bounding an internal channel; 
at least one band 18 disposed through the internal channels so as to retain the slats within the chain link fence; 
the chain link fence with retained slats capable of being rolled and unrolled (Figures 1-3; C2 L39-42). 
As to claim 24, Finkelstein discloses a chain link fence with retained slats wherein one or more of the two opposing apertures 16 is beveled (Figures 1-3).  
As to claim 25, Finkelstein discloses a chain link fence with retained slats wherein each of the two opposing apertures 16 is beveled (Figures 1-3).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-23 and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein in view of Meglino et al. (US 5,056,761).
As to claims 18-23, Finkelstein fails to disclose a chain link fence with retained slats comprising unwinged slats; wherein the at least one band runs through slat centers; wherein each of the two opposing apertures bounding an internal channel are circular and configured to bound opposite sides of the band with a concavity.  
Meglino et al. teach a chain link fence with retained slats comprising unwinged slats 74; wherein a band 78 runs through slat centers; wherein each of two opposing apertures 80 bounding an internal channel are circular and configured to bound opposite sides of the band with a concavity; unwinged slat enabling the band to run through a center of the slot, and the circular apertures providing for easier alignment and insertion of the band into the internal channel of the fence slat (Figure 6).
Inasmuch as the references disclose winged and unwinged slats as art recognized structural and functional equivalents for blocking the view through a chain link fence, it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).

As to claims 27-30, Finkelstein discloses a chain link fence with retained slats comprising: 
a chain link fence 10 having a top and a bottom; 
a plurality of fence slats 12 inserted into the chain link fence generally from the top to the bottom, each fence slat in the plurality of fence slats having two opposing apertures 16 bounding an internal channel in each fence slat; 
at least one flexible band 18 disposed through the internal channels so as to retain the plurality of fence slats within the chain link fence; and 
wherein the chain link fence with retained slats is capable of being rolled and unrolled (Figures 1-3; C2 L39-42).
Finkelstein fails to disclose a chain link fence with retained slats comprising unwinged slats; wherein each of the two opposing apertures bounding an internal channel are circular and configured to bound opposite sides of the band with a concavity.  
74; wherein each of two opposing apertures 80 bounding an internal channel are circular and configured to bound opposite sides of a band 78 with a concavity; the circular apertures providing for easier alignment and insertion of the band into the internal channel of the fence slat (Figure 6).
Inasmuch as the references disclose winged and unwinged slats as art recognized structural and functional equivalents for blocking the view through a chain link fence, it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the chain link fence with retained slats disclosed by Finkelstein to comprise unwinged slats, as taught by Meglino et al., as winged and unwinged slats are art recognized structural and functional equivalents for blocking the view through a chain link fence; and wherein each of the two opposing apertures are circular, as taught by Meglino et al., in order to provide for easier alignment and insertion of the band into the internal channel of the fence slat.  
As to claim 31, Finkelstein as modified by Meglino et al. discloses a chain link fence with retained slats wherein one or more of the two opposing apertures 16 is beveled (Figures 1-3).  
As to claim 32, Finkelstein as modified by Meglino et al. discloses a chain link fence with retained slats wherein each of the two opposing apertures 16.  
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein in view of Meglino (US 4,512,556).
As to claim 26, Finkelstein fails to disclose a chain link fence with retained slats wherein an end of the at least one band is tapered.  
Meglino teaches a chain link fence with retained slats wherein an end of a band 5 is tapered; the taper providing for easier alignment and insertion of the band into internal channels in fence slats 6,7,8,9 (Figures 1-2; C2 L22-24).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the chain link fence with retained slats disclosed by Finkelstein wherein an end of the flexible band is tapered, as taught by Meglino, in order to provide for easier alignment and insertion of the band into the internal channels in the fence slats.  

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein in view of Meglino et al., as applied to claim 27, and further in view of Meglino.
As to claim 33, Finkelstein fails to disclose a chain link fence with retained slats wherein an end of the at least one flexible band is tapered.  
Meglino teaches a chain link fence with retained slats wherein an end of a band 5 is tapered; the taper providing for easier alignment and insertion of the band into internal channels in fence slats 6,7,8,9 .  
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein in view of Meglino et al. and Meglino.
As to claim 34, Finkelstein discloses a chain link fence with retained slats comprising: 
a chain link fence 10 having a top and a bottom; 
a plurality of fence slats 12 inserted into said chain link fence generally from the top to the bottom, each fence slat in the plurality of fence slats having two opposing apertures 16 bounding an internal channel in the slat; 
at least one flexible band 18 disposed through the internal channels so as to retain the plurality of fence slats within the chain link fence; and
wherein the chain link fence with retained slats is capable of being rolled and unrolled (Figures 1-3; C2 L39-42).
Finkelstein fails to disclose a chain link fence with retained slats comprising unwinged slats; wherein each of the two opposing apertures bounding an internal channel are circular and configured to bound opposite sides of the band with a concavity.  
Meglino et al. teach a chain link fence with retained slats comprising unwinged slats 74; wherein each of two opposing apertures 80 bounding an internal channel are circular and configured to bound opposite sides of a band 78 with a concavity; the circular apertures providing for easier alignment and insertion of the band into the internal channel of the fence slat (Figure 6).
Inasmuch as the references disclose winged and unwinged slats as art recognized structural and functional equivalents for blocking the view through a chain In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the chain link fence with retained slats disclosed by Finkelstein to comprise unwinged slats, as taught by Meglino et al., as winged and unwinged slats are art recognized structural and functional equivalents for blocking the view through a chain link fence; and wherein each of the two opposing apertures are circular, as taught by Meglino et al., in order to provide for easier alignment and insertion of the band into the internal channel of the fence slat.  
Finkelstein fails to disclose a chain link fence with retained slats wherein an end of the at least one flexible band is tapered.  
Meglino teaches a chain link fence with retained slats wherein an end of a band 5 is tapered; the taper providing for easier alignment and insertion of the band into internal channels in fence slats 6,7,8,9 (Figures 1-2; C2 L22-24).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the chain link fence with retained slats disclosed by Finkelstein wherein an end of the flexible band is tapered, as taught by Meglino, in order to provide for easier alignment and insertion of the band into the internal channels in the fence slats.  
Response to Arguments
Applicant's arguments filed July 8, 2021 have been fully considered but they are not persuasive. 
As to claims 1, 27 and 34, Attorney argues that:
configured to be rolled and unrolled, as such a structure of the Finkelstein reference is impractical to roll and unroll due to the slat width and wings.
Examiner disagrees.  As to claims 1, 27 and 34, Finkelstein discloses a chain link fence 10 with retained slats 12 capable of being rolled and unrolled (Figures 1-3; C2 L15-17,39-42).
As to Attorney’s allegations that the structure of the Finkelstein reference is impractical to roll and unroll due to the slat width and wings, Examiner notes that the flexible plastic material of slats 12 and the flexible rubber material of bands 18 of the Finklestein reference are capable of being rolled and unrolled to the same extent which Applicant’s fence is; clearly inherently neither the flexible plastic material of the slats nor the flexible rubber material of the bands would limit or prevent rolling or unrolling of the fence.  Accordingly, Examiner notes that such allegations are mere conjecture without any supporting evidence.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

09/01/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619